McCLELLAN, J.
While I concur in the conclusion reached on this appeal, I cannot agree to the opinion in the respect that it approves the ruling made in Alabama Steel & Wire Co. v. Griffin, 149 Ala. 423, 42 South. 1034, and in Woodward Iron Co. v. Curl, 153 Ala. 215, 44 South. 969, in the construction of subdivision 5 of our employer’s liability statute (Code 1896, § 1749).
In response to the suggested point that the 1907 codification of the cited statute, without change as here pertinent, after the opinion in the Griffin Case, was delivered, operated to readopt the statute Avith the presumed intent to color it, in meaning and effect, by the construction taken in the Griffin Case, this point is in my opinion without merit, for the reason that at the time the codification was accomplished the Griffin Case had not been officially reported. Indeed, it has not yet been so reported. Endlich on Stat. Const. § 368; Hakes v. Peck, 30 How. Prac. (N. Y.) 104. The only official .report of the decisions of this court is provided for in chapter 107, art. 5, Code of 1896; and in section 3869 the exclusive right to publish such reports of decisions here was (and is now) retained by the state. The Southern Reporter, • a private undertaking, is a valuable aid to the courts and the bar in the publication of our decisions; but it cannot, for the purpose of the rule of construction now under consideration, take the place of an official report of the decisions of this court, without (among other things) infracting our statutes on the subject.' This rule of construction is based upon known *267judicial expositions, and the presumption raised thereon is too important — too far-reaching — to he indulged on unofficial statements of what has been held here. If the codification or other enactment made express reference to a ruling, though unreported, it would probably be that such ruling would come within the known judicial expositions requisite to justify the application of the rule.
Omitting subdivisions 1 to 4, inclusive, of our liability statute, the enactment plainly provides that the master or employer shall be liable to his servant or employe, if such servant or employe receives a personal injury, while in the service of the master or employer, from the negligence of “any person in the service or employment of the master who has charge or control of any signal, points, locomotive, engine, switch, car, or train upon any railway, or of any part of the track of railway.” Of course, by the clear letter of subdivision 5, the negligence for the consequence of which a recovery may be had must he with reference to one. or more of the railway’s features mentioned in the subdivision. But to hold that it is thereby provided, or that the major clause so provides, or both together so intend, that the benefit of this phase of the statute is open only to those servants when and as engaged in or about the operation of a railroad, is, in my opinion, to amend the statute by judicial construction — to read into the major first clause of the statute a limitation of the broad right, rested therein on the relation of master and servant declared in that clause. The opinion in the Griffin Case confesses a want of authority for its conclusion from this court; and upon investigation of the decisions of other jurisdictions noted in the opinion it will be found that they are rulings on statutes not declaring liability upon the broad relation of master and servant as our statute *268does. It is true, Dresser, as quoted, affirms what is, on that authority, held in the Griffin Case; but the author cites no authority in support of his views. On the other hand, Labatt, at section 722, declares that no tribunal, to his knowledge, had then construed the English act as denying a recovery, under the act, to a railway servant whose service, at the time of injury, was in a collateral undertaking of the railway company; and he asserts that, if such were held, it would conform the act in that respect to those of Kansas, Iowa, and Minnessota. The difference between those acts, as construed, and our own, will at once appear upon a reading.
If it be assumed that the master, under our act, is liable only when the servant is injured, within its terms, by a fellow servant, and the position of this court, defining a fellow servant, is correctly announced in Georgia Pacific Railroad Co. v. Davis, 92 Ala. 313, 9 South. 252, 25 Am. St. Rep. 47, I cannot see how the injured servant, in Griffin Case, could have been warrantably denied the benefit of subdivision 5 of our statute. The master, in the Griffin Case, Was a manufacturer of pig iron and other materials, and as a part of its plant had and operated a railway. The deceased was, when injured, loading “ore or other material for use at the blast furnace of the defendant;” and the negligence imputed was of one having charge or control of some of the features of a railway mentioned in subdivision 5. See Tenn. C. I. & R. R. Co. v. Hayes, 97 Ala. 201, 12 South. 98. There can be, it seems to me, no serious contention that the act would be rendered unconstitutional if construed to embrace those servants injured while engaged in the service of the master, aside from the operation of the railway, since the hazards of that service are generally held to warrant legislative inter*269ference, in the way of control and fixing liability, as appears in many of our statutes, notably Code 1896, § 3440, et seq.
The subject will not be pursued at greater length at this time. Sufficient is written to indicate the ground of my opinion that the Griffin and Curl Cases are unsound.